DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 07/27/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-6 and 8-17 are currently under examination. Claim 17 is a new claim.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/056672, filed 03/16/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 17161481.1, filed 03/17/2017 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 07/27/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims with the introduction of subject matter not previously presented for prosecution and changing the scope of he claims and therefore necessitating new grounds of rejection. The examiner is considering new grounds of rejection for clarifying his position with the introduction of new references.
Applicant argues (on pages 7-8) that the references of record do not teach the amended limitations. 
In response, the examiner is considering the arguments as moot since the examiner is presenting new references to address the subject matter introduced by the amendments which are changing the scope of the claims.
Drawings
The drawings as Fig.4 are objected to because rectangular boxes with reference numerals alone are insufficient. Corrected drawing sheets in compliance with 37 CFR l.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR l.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the tracking of the movement of the edge or group of pixels in the series of images does not include tracking pixel signal intensity variations caused by a region of skin filling and draining with blood”. It is unclear what limitation is intended with this sentence since the claim is directed to “derive a cardiac motion signal from the series of images” as recited in the previous limitation, therefore directed to images of region which are at the least connected to the motion of the blood within the tissue and therefore eliminating any  pixel according to sentence which have intensities “caused” by a region” with blood motion. Within this kind of description, one of ordinary skill in the art would understand that any pixel of the person skin or even not any object touching the person in a video image will have an variation in intensity related to the blood motion of the heart of the person since the vibration in itself will propagate though any material according to physical law. Clarifications are requested via amendments.
The examiner recommends to amend the limitation with explanation on how the analysis of the pixels is performed according to the specification. 
For the purpose of the prosecution, the examiner is considering the limitation as directed to pixels being analyzed for their relative positions with time.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017).
Regarding claim 1, Yang teaches a system comprising an optical sensing device (Title and abstract camera system capable to capture clinically relevant information and Fig.1) therefore a medical apparatus comprising: 
- an optical imaging system configured for acquiring a series of optical images descriptive of cardiac motion of a subject (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”); 
- [...a non-transitory memory for...] storing machine executable instructions (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”); 
- a processor for controlling the medical apparatus, (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”);. 
- wherein execution of the machine executable instructions causes the processor to repeatedly acquire a series of images using the optical imaging system, wherein the series of images are acquired at a rate of at least 10 frames per second (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”); and 
- derive cardiac motion signal from the series of images by  detecting an edge or group pixels within the series of images and tracking movement of the edge or group of pixels in the series of images and extracting an anterior-posterior component of a body surface motion of the subject (Fig.2 with region of interest for the patient as front, side or back  for the head of the patient with Fig.4 deriving the heart rate from series of images of the face of a  patient for detecting a group of pixels within the region of interest within a series of images,  tracking the movement of the group of pixels in the series of images using the Microsoft Kinetics depth sensors image data, as in Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel.” with recording and analyzing the “bit-depth of 13 bits per pixel” as anterior-posterior component of the body surface motion of the patient since the depth direction is perpendicular direction from the images, for deriving the heart rate as in Fig.2).
Yang does not specifically teach the non-transitory memory for storing machine executable instruction as recited in claim 1.
However, Ren teaches within the same field of endeavor (Title and abstract and Fig.3 with optical camera) teaching the processing Labview in a PC to perform the driving of the camera and the processing of the reflected PPG signals, therefore teaching the software stored in the PC to be able to run the applications and instructions. Additionally Ren teaches within the same field of endeavor (Title and abstract and Fig.3 with optical camera) the processing Labview in a PC to perform the driving of the camera and the processing of the reflected PPG signals, therefore teaching the PC to be able to run the applications and instructions 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang such that the apparatus further comprises: a non-transitory memory for storing machine executable instructions and a processor for controlling the medical apparatus, since one of ordinary skill in the art would recognize that using a processor and memory to use software commonly known software for control, analysis and processing such as MATLAB, Labview for driving imaging devices such as camera and to acquire signals for processing was known in the art as taught by Ren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ren and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to ideally provide automated control and acquisition of physiological signals such as heart rate, as suggested by Ren (Figs. 2 and 3).

Regarding claim 16, the Examiner notes that the claimed computer program product comprising a non-transitory computer readable medium to store machine executable instructions is directed to a non-transitory CRRM for the apparatus of claim 1 with the structures and functional limitations corresponding to a non-transitory CRRM to execute the method steps of claim 16 and since the pixel analysis performed by Yang is based on the pixel depth analysis wherein pixels are analyzed for their relative positions with time. Since Yang and Ren teach as discussed for claim 1 a non-transitory memory to execute instructions, the claim 16 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding the dependent claims 8-10, 13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yang and Ren.
Regarding claim 8, Yang teaches the optical imaging system is configured for imaging a reflective surface on a surface of a subject (Figs.2 and 3 and Camera Microsoft Kinect recording the image with the pixel intensity is representing the depth of the surface of the imaged patient or object such as an experimental mask represented in Fig.3b).
Regarding claim 9, Yang teaches the optical imaging system is configured for being placed on a surface of the subject (Figs.2 and 3 and Camera Microsoft Kinect recording the image with the pixel intensity is representing the depth of the surface of the imaged patient or object such as an experimental mask represented in Fig.3b).
Regarding claim 10, Yang teaches the series of images is any one of the following: acquired at a rate of at least 15 frames per second, acquired at a rate of at least 20 frames per second, and acquired at a rate of at least 25 frames per second (Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps)).
Regarding claim 13, Yang teaches the cardiac motion signal is derived by tracking the motion of at least a group of pixels within the series of images two dimensionally (p.1626 col.2  ¶ III. Experimental Overview “Figs. 2 and 3 show example captured depth images of front, side, and back views of a human subject, and a front view of a subject wearing a face mask” with a depth map for image from “Microsoft Kinect 2.0”).

Claims 2-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) as applied to claim 1 and further in view of McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015).
Yang and Ren teach a system as set forth above.
Yang and Ren do not specifically teach to modify acquisition of medical image data by a medical imaging system using the cardiac motion signal, and wherein the medical imaging system is configured for acquiring the medical image data from the subject within a imaging zone as recited in claim 2.
However, MacLaren teaches within the same field of endeavor with a system comprising a medical imaging device combined with an optical sensing device (Title and abstract MRI with MR-compatible in-bore camera system) the disposition of the optical camera within the bore of the MRI imaging device (abstract) wherein the application of the sensing of the cardiac motion is used for patient motion correction and replacement of pulse oximetry during MRI imaging (p.571-572 Introduction “it is possible to remotely measure parameters such as pulse and respiration rate, using cameras.... The goal of this study was to determine whether there is potential for in-bore camera systems, normally used for motion correction, to obtain physiological data similar to that currently obtained using the pulse oximeter and respiratory monitor” and providing “prospective motion correction” for the imaging scanner (p.6 col.2 last ¶) therefore teaching  to modify acquisition of medical image data by a medical imaging system using the cardiac motion signal, and wherein the medical imaging system is configured for acquiring the medical image data from the subject within a imaging zone as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren such that the apparatus further comprises: to modify acquisition of medical image data by a medical imaging system using the cardiac motion signal, and wherein the medical imaging system is configured for acquiring the medical image data from the subject within a imaging zone, since one of ordinary skill in the art would recognize that providing a heart rate measuring device to a medical imaging system such as an MRI system for providing additional physiological data to the imaging data from the scanner was known in the art as taught by MacLaren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to provide a more complete analysis of the patient status and providing gating and motion correction information to the imaging scanner, as suggested by MacLaren (p.6 col.2 last ¶).
Yang and Ren do not specifically teach the medical imaging system is a magnetic resonance imaging system, wherein the memory further contains pulse sequence commands for controlling the magnetic resonance imaging system to acquire the magnetic resonance data according to a magnetic resonance imaging protocol as recited in claim 3.
MacLaren teaches the medical imaging system is a magnetic resonance imaging system, wherein the memory further contains pulse sequence commands for controlling the magnetic resonance imaging system to acquire the magnetic resonance data according to a magnetic resonance imaging protocol (abstract and (p.571-572 “Introduction” and “In-Vivo Experiments” and p.575 col.2 1st  ¶  “the same camera hardware could potentially be used for physiological monitoring purposes, perhaps eliminating the need to use devices that physically contact the patient.” for substituting pulse oximetry and respiratory belt commonly used) as recited in claim 3..
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren and MacLaren such that the apparatus further comprises: the medical imaging system is a magnetic resonance imaging system, wherein the memory further contains pulse sequence commands for controlling the magnetic resonance imaging system to acquire the magnetic resonance data according to a magnetic resonance imaging protocol, since one of ordinary skill in the art would recognize that providing a heart rate measuring device to a medical imaging system such as an MRI system for providing additional physiological data to the imaging data from the scanner was known in the art as taught by MacLaren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to provide a more complete analysis of the patient status and providing gating and motion correction information to the imaging scanner, as suggested by MacLaren (p.6 col.2 last ¶).
Yang and Ren do not specifically teach the magnetic resonance imaging protocol is any one of the following: an arterial spin labeling magnetic resonance imaging protocol, a diffusion imaging magnetic resonance imaging protocol, and a perfusion imaging magnetic resonance imaging protocol, a spin echo magnetic resonance imaging protocol, a fast spin echo magnetic resonance imaging protocol, a gradient echo magnetic resonance imaging protocol, an echo-planar magnetic resonance imaging protocol, and a steady-state free-precession magnetic resonance imaging protocol as recited in claim 4.
However, MacLaren teaches any one of the following: an arterial spin labeling magnetic resonance imaging protocol, a diffusion imaging magnetic resonance imaging protocol, and a perfusion imaging magnetic resonance imaging protocol, a spin echo magnetic -3-resonance imaging protocol, a fast spin echo magnetic resonance imaging protocol, a gradient echo magnetic resonance imaging protocol, an echo-planar magnetic resonance imaging protocol, and a steady-state free-precession magnetic resonance imaging protocol (p.572 col.2 2nd ¶ block sequences “no MR imaging, imaging with a 3D sequence (fast spoiled gradient echo, TR: 7.3 ms, TE: min full, flip angle: 12 degrees), no MR imaging” and “a diffusion-weighted MR acquisition”, and col.2 3rd ¶ “an EPI time series comprising 200 single slice images was collected over a 60 s period (TR: 300 ms, TE: 0 ms, flip angle: 60 degrees, matrix size: 96 x 96, slice thickness: 5 mm).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren and MacLaren such that the apparatus further comprises: an arterial spin labeling magnetic resonance imaging protocol, a diffusion imaging magnetic resonance imaging protocol, and a perfusion imaging magnetic resonance imaging protocol, a spin echo magnetic -3-resonance imaging protocol, a fast spin echo magnetic resonance imaging protocol, a gradient echo magnetic resonance imaging protocol, an echo-planar magnetic resonance imaging protocol, and a steady-state free-precession magnetic resonance imaging protocol, since one of ordinary skill in the art would recognize that using the heart rate measuring device with specific imaging sequences for a medical imaging system such as an MRI system for providing additional physiological data to the imaging data from the scanner was known in the art as taught by MacLaren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to provide a more complete analysis of the patient status and providing gating and motion correction information to the imaging scanner, as suggested by MacLaren (p.6 col.2 last ¶).
Regarding claim 6, Yang and Ren do not specifically teach the acquisition is triggered according to any one of the following: a threshold of the cardiac motion signal, a derivative of the cardiac motion signal, and combinations thereof as recited in claim 6.
However, MacLaren teaches the gated acquisition is triggered according to any one of the following: a threshold of the cardiac motion signal, a derivative of the cardiac motion signal, and combinations thereof (p.573 ¶ “Comparison and Cardiac Trigger Detection” with “To provide a better comparison of the potential usefulness of the cardiac signals for cardiac gating ... Trigger locations were then defined as any time point more than 300 ms since the previous trigger,..., where the signal crossed the 0.6 threshold and had positive gradient” reading on derivative).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren and MacLaren such that the apparatus further comprises: the acquisition is triggered according to any one of the following: a threshold of the cardiac motion signal, a derivative of the cardiac motion signal, and combinations thereof, since one of ordinary skill in the art would recognize that providing a triggering signal from the heart rate data from the optical heart rate device to gate and activate the imaging sequences of the imaging scanner such an MRI was known in the art as taught by MacLaren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to provide a more complete analysis of the patient status and providing gating and motion correction information to the imaging scanner, as suggested by MacLaren (p.6 col.2 last ¶).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) and McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015) as applied to claim 2  and further in view of Brahme et al (2008 Med. Phys. 35:1670-1681; Pub.Date May 2008).
Yang, Ren and MacLaren teach a system as set forth above.
Yang, Ren and MacLaren do not specifically the medical imaging system comprises one of an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine as recited in claim 5. 
However, while MacLaren teaches that the use of the optical camera system for sensing motion or providing physiological gating is not limiting the use of the medical imaging system (abstract), Brahme teaches that optical system being used wherein the medical imaging system is one of an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine (p.1670 col.2 1st ¶ and 1678 col.2 1st ¶ “With a 4D Laser Camera system on all diagnostic and therapeutic equipment, image fusion between, for example, CT, MR, and PET images can be based on the 3D or 4D LC-based photon image tag of each data set preferably generated using auto setup (cf. Sec. II B 2)”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren and MacLaren such that the apparatus further comprises: wherein the medical imaging system is one of an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine, since one of ordinary skill in the art would recognize that using an optical systems for providing additional timing and motion calibration to imaging protocols performed with CT, PET, SPECT and MRI was known in the art as taught by Brahme. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brahme and Yang teach the use of camera for accessing cardiac/blood motion for correcting the acquisition of medical imaging. The motivation would have been to provide an automated control and acquisition of physiological signals to control medical imaging acquisition for the patient, as suggested by Brahme (p.1678 col.2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) as applied to claim 1 and further in view of Wikipedia (2016; “Magnification”  internet address https://web.archive.org/web/20161013114648/https://en.wikipedia.org/wiki/Magnification , McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015), MacLaren et al. (2012 PLoS ONE 7:e48088 9pages; Pub.Date 11/07/2012) (hereafter MacLaren’2012) and in view of Weinhandl et al. (2010 J. Biomech. 43:1437-1440; Pub.Date 2010).
Yang and Ren teach a system as set forth above. 
Yang teaches the use of the “Microsoft Kinect 2.0 camera” which implicitly teaches at least one lens for each objective of the camera since it is placed between 9,5 and 2 meters from the patient (Fig.1)) 
Yang and Ren do not specifically teach the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm as in claim 11.

    PNG
    media_image1.png
    150
    219
    media_image1.png
    Greyscale
However, it is known in the art of optical lens and photography that magnification if defined in different manner. According to Wikipedia, magnification is related to the distance as reported in the following figure with assuming that the size of the pixel is hi, with corresponding size in the object ho wherein the focal length is f and the focusing distance is do with the relations as reported in p. 2 with magnification M = hi / ho (1) and M = (di – f) / f   (2). With the triangle properties we have also:  hi / di = ho / do  (3). With the notation of the instant claim do = L, di – f = s and from (3) one can deduct  M = s / f   (4) and  r = ML   (5) and (s + f)/r = (L / ho) or ho = Lr/(s + f)   (6). Using (6) and (4) with (5) leads to r = (L r) / [(M+1)s] which inferior to (Lr) / (Ms). Therefore one of ordinary skills in the art would understand that the size of the image pixel would be limited to a threshold defining a certain number of pixels per unit of length or spatial resolution. 
Additionally, MacLaren’2012 teaches within the same field of endeavor the use of an optical camera for measuring and correcting microscopic head motion during Magnetic Resonance Imaging of the brain (Title and abstract) with MacLaren referring to Weinhandl to describe the optical camera with spatial errors of 3.4, 1.9 and 1 mm for respectively the X, Y and Z axis for a 3D image (p.1438 col.1 3rd ¶) acquired by the camera for motion detection and tracking (Title and abstract) therefore teaching the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren such that the apparatus further comprises: the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm, since one of ordinary skill in the art would recognize that using camera with sufficient spatial resolution to assess the motion of the subject was known in the art as taught by Wikipedia,  MacLaren’2012 and Weinhandl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren’2012 and MacLaren teach the use of camera for accessing motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide sufficient image quality for patient motion assessment, as suggested by Weinhandl (abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) as applied to claim 1 and further in view of Mostafavi (USPN 6937696 B1; Pub.Date 08/30/3005; Fil.Date 06/26/2001).
Yang and Ren teach a system as set forth above. 
Yang and Ren do not specifically teach the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display as in claim 12.
However, Mostafavi teaches within the same field of endeavor the use of a display (Fig. 19 Display 1912) to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display (Fig. 12b and col.22 lines 20-51 for planning and for providing visual feedback, Fig. 20 and col.26 3rd ¶) therefore teaching the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang as modified by Ren such that the apparatus further comprises: the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display, since one of ordinary skill in the art would recognize that using a display as a user interface for displaying motions and results was known in the art as taught by Mostafavi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Mostafavi and Yang teach the use of camera for accessing cardiac/blood motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide visual feedback to the user to plan, correct and control diagnostic or treatment using acquisition of physiological signals, as suggested by Mostafavi (abstract and claim 1 and Fig.20).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Prochazka et al. (2016 Sensors 16 pub. 996 11 pages; Pub.Date 06/28/2016) and Saeed et al. (2010  LNCS LNIP 6169 11-22; Pub.Date 2010).
Regarding claim 14, Yang teaches a method to use the system comprising an optical sensing device (Title and abstract camera system capable to capture clinically relevant information and Fig.1) therefore a method of operating a medical device comprising: 
- the medical device comprising an optical imaging system configured for acquiring a series of optical images descriptive of cardiac motion of a subject (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”); 
- wherein repeatedly: acquiring a series of images using the optical imaging system, wherein the series of images are acquired at a rate of at least 10 frames per second (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images”); and 
- deriving cardiac motion signal from the series of images [...by detecting an edge within the series of images and tracking movement of the edge in the series of images...] and extracting an anterior-posterior component of a body surface motion of the subject (Fig.2 with region of interest for the patient as front, side or back  for the head of the patient with Fig.4 deriving the heart rate from series of images of the face of a  patient for detecting a group of pixels within the region of interest within a series of images,  tracking the movement of the group of pixels in the series of images using the Microsoft Kinetics depth sensors image data, as in Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel.” with recording and analyzing the “bit-depth of 13 bits per pixel” as anterior-posterior component of the body surface motion of the patient since the depth direction is perpendicular direction from the images, for deriving the heart rate as in Fig.2).
Yang does not specifically teach the detecting an edge within the series of images and tracking movement of the edge in the series of images as recited in claim 14.
However, Prochazka teaches within the same field of endeavor (Title and abstract using Microsoft Kinect depth sensors for the detection of the breathing and heart rate) the determination of the heart rate using the region of the mouth/lips wherein the use of the color intensity of the patient face is used to isolate the mouth of the patient (Fig.1) wherein the extraction of the mouth and lips is commonly known to be performed using the color intensities of the pixels as taught by Saeed using an edge detection technique combined with a segmentation (Title, abstract and Figs.1 and 2), therefore teaching the isolation of the mouth region using the edge detection and color segmentation to allow for the tracking of the edge as defined by the lips, therefore reading on detecting an edge within the series of images and tracking movement of the edge in the series of images as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang such that the apparatus further comprises: detecting an edge within the series of images and tracking movement of the edge in the series of images, since one of ordinary skill in the art would recognize that detecting the mouth/lip region using an edge detection and color intensity segmentation was known in the art as taught by Saeed and since using the mouth region for tracking motion and determining the heart rate using depth analysis was also known in the art as taught by Prochazka and Yang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Prochazka and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to ideally provide automated control and acquisition of physiological signals such as heart rate and adding the breathing profile to the analysis report, as suggested by Prochazka (abstract).
Regarding the dependent claim 15, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yang, Prochazka and Saeed.
Regarding claim 15, Yang teaches focusing the optical imaging system on a surface of the subject, wherein the surface is any one of the following: a surface above the jugular artery, a surface on the chest of the subject, and a surface above the heart of the subject (Fig.1 camera controlled with computing unit and p.1626 col.2 ¶ III.System Overview “Fig. 1, our system is composed of a Microsoft Kinect 2.0 camera connected to a standalone laptop. Ideally, the camera is placed 0.5–2.0maway from the human subject. Depth video is captured at 30 frames per second (fps) at 512 × 424 spatial resolution and bit-depth of 13 bits per pixel. Figs. 2 and 3 show example captured depth images” with the head of the patient being the focus of the region of interest).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2017 IEEE Trans. Multimedia 19:1625-1636; Pub.Dat 02/20/201) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) as applied to claim 1 and further in view of Prochazka et al. (2016 Sensors 16 pub. 996 11 pages; Pub.Date 06/28/2016) and Saeed et al. (2010  LNCS LNIP 6169 11-22; Pub.Date 2010).
Yang and Ren teach a system as set forth above. 
Yang and Ren do not specifically teach the detecting of the edge or group of pixels within the series of images includes detecting intensity variations of skin color as recited in claim 17.
However, Prochazka teaches within the same field of endeavor (Title and abstract using Microsoft Kinect depth sensors for the detection of the breathing and heart rate) the determination of the heart rate using the region of the mouth/lips wherein the use of the color intensity of the patient face is used to isolate the mouth of the patient (Fig.1) wherein the extraction of the mouth and lips is commonly known to be performed using the color intensities of the pixels as taught by Saeed using an edge detection technique combined with a segmentation (Title, abstract and Figs.1 and 2), therefore teaching the isolation of the mouth region using the edge detection and color segmentation to allow for the tracking of the edge as defined by the lips, therefore reading on detecting of the edge or group of pixels within the series of images includes detecting intensity variations of skin color as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yang such that the apparatus further comprises: detecting of the edge or group of pixels within the series of images includes detecting intensity variations of skin color, since one of ordinary skill in the art would recognize that detecting the mouth/lip region using an edge detection and color intensity segmentation was known in the art as taught by Saeed and since using the mouth region for tracking motion and determining the heart rate using depth analysis was also known in the art as taught by Prochazka and Yang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Prochazka and Yang both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to ideally provide automated control and acquisition of physiological signals such as heart rate and adding the breathing profile to the analysis report, as suggested by Prochazka (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793   

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793